Ryan, 0.
For the year 1892 the defendant in error leased certain farm lands to John Yoris and his minor son, Frank Yoris. *890For the rent of the land leased to John Voris individually, John Voris gave his promissory note for $207 secured by mortgage on the crops growing on the land of which said $207 was the rental, and for $237 the father and son jointly executed their promissory note secured by a chattel mortgage on the land of which the $237 was the agreed rental to be paid by John Voids and Frank Voris. A part of the oats raised on the land leased by John Voris was sold to the defendant in error and the remainder was sold to different parties without objection made by the mortgagee. The defendant in error for the payment of such balance as was due him from the father and son relied upon the mortgage made by them to him. This mortgage was dated June 21,1892, and was filed for record on the 2d day of July immediately following. A part of his mortgaged property was levied upon in the fore part of 1893 to satisfy certain judgments against John Voris. From Fred Kroehler, the constable who made these levies, the defendant in error replevied by virtue of his mortgage. The question was simply whether this mortgage was valid as against creditors of John Voris. Under instructions very favorable to the plaintiff in error the jury returned a verdict for the defendant in error, and as this was supported by sufficient evidence the judgment of the district court is
Affirmed.